Citation Nr: 1210978	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 until November 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned at the RO in September 2009.  At that time, he submitted additional evidence along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  The Board subsequently remanded the claim for additional development in November 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was assigned to the undersigned by the Chairman in 2009.  As I conducted the Veteran's hearing, my participation in the final determination in the decision in this case is required under 38 U.S.C.A. § 7107(c).  Effective on February 27, 2012, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  

While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  (See, e.g., 38 U.S.C.A. § 7101(c)(1)(B)(an individual designated as an acting Board member may continue to serve in that capacity in making a determination on proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member.))  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue make the determination in this proceeding as an individual member of the Board.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is his left hemidiaphragm paralysis, rated 60 percent disabling.  

2.  The medical and other evidence of record does not demonstrate that the Veteran's service-connected respiratory disability, alone, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in September 2003 and July 2011, the AOJ provided notice to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, both notices informed the Veteran of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The 2011 notice informed the Veteran of the information and evidence necessary to substantiate his claim for a TDIU, as well as the information and evidence that governs the assignment of effective dates.

The 2011 notice was issued after the initial denial of the claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error. Subsequent to the notice, in the August and October 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been obtained and associated with the claims file.  All identified and available post-service treatment records have been secured.  In this regard, the Board notes that the Veteran has been in receipt of benefits from the Social Security Administration (SSA) since January 1986, and that a November 2009 statement from H.N., M.D., indicates that medical records are available upon request.  The United States Court of Appeals for the Federal Circuit recently held that VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  In this case, the Veteran's service-connected disability arose as a result of negligence stemming from a VA surgical procedure performed in 2002, almost two decades after his initial award of SSA benefits.  Moreover, Dr. H.N.'s statement reflects treatment of only non service-connected disabilities.  The record does not reflect, and the Veteran does not contend, that he is receiving SSA disability benefits or treatment from Dr. H.N. in relation to his left hemidiaphragm paralysis.  Accordingly, as there is no evidence of record reflecting that SSA or private records relevant to the Veteran's left hemidiaphragm paralysis exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary. 

Additionally, the Board observes that in its November 2009 remand, the Board directed the AOJ to conduct additional development with respect to the Veteran's claim, namely to provide appropriate notification pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to afford the Veteran a VA examination.  A review of the record indicates that the AOJ has completed the development requested by the Board in its remand as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  As discussed above, the Veteran has been provided with appropriate notification of the evidentiary requirements and responsibilities for the TDIU claim.  Additionally, the AOJ furnished the Veteran with a VA examination July 2011.  The Board finds that the examination is adequate and provides sufficient evidence for the Board to determine whether the Veteran is unemployable as a result of his service-connected respiratory disability.  In all, the duty to assist has been fulfilled.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).
In discussing the unemployability criteria, the United States Court of Appeals for Veterans Claims has indicated that the unemployability question, or a veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this regard, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see Faust v. West, 13 Vet. App. 342 (2000).

The Veteran is service-connected for left hemidiaphragm paralysis, currently rated as 60 percent disabling.  There are no other service-connected disabilities.  In this regard, the Board notes that the Veteran argued before the undersigned that his service-connected respiratory disability aggravated his non service-connected hip disability, resulting in unemployability.  See Board Hearing Transcript (Tr.) at 8.  However, secondary service connection for a bilateral hip disability was subsequently denied in an April 2010 rating decision, which the Veteran did not appeal.  Accordingly, his respiratory disability is the only service-connected disability for consideration in the instant case, and as his service-connected disability is ratable at 60 percent, he meets the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

The Veteran's employment history reflects that he previously worked as a heavy equipment operator, rancher, truck driver, service station and store clerk, and excavator until his retirement in 1995.  He testified that he did not complete any education past the eighth grade.  See Board Hearing Tr. at 9.
In the instant case, the competent evidence of record does not support the premise that the Veteran's service-connected respiratory disability, alone, renders him unable to secure or follow a substantially gainful occupation.  In this regard, the Veteran has testified that his service-connected respiratory disability precludes him from working, in that he is unable to walk any distance or complete any physically challenging tasks as a result of his decreased respiratory capacity.  See id. at 6.  However, the competent medical evidence of record indicates that although the Veteran may be prevented from engaging in occupations that require mobility and physical exertion, he is not unemployable.  Specifically, the July 2011 VA examiner opined that, "strictly on the basis of the S[ervice-]C[onnected] issue, eliminating all other medical problems, [t]he [Veteran] is capable of sedentary employment, employment with little interaction and loose supervision."

The July 2011 VA examiner's opinion reflects that, without regard to his age or other non service-connected disabilities, the Veteran is realistically capable of engaging in employment in conformity with his prior work experience as a truck driver, as such occupation does not necessitate substantial mobility, is largely unsupervised, and requires minimal contact with others.  Accordingly, the Board does not find that the Veteran's respiratory disability, alone, renders him unable to secure or follow a substantially gainful occupation.  To the extent the Veteran argues that his service-connected respiratory disability is causing his claimed unemployability, in light of the competent medical evidence against the claim, his statements which are not rooted in medical expertise are far less probative on this issue.  Moreover, the Board emphasizes that in multiple submissions to VA in 1992, a decade before he incurred his service-connected left hemidiaphragm paralysis, the Veteran indicated that he could not work as a result of his non service-connected hip problems.  See, e.g., the Veteran's June 1992 VA Form 4-5655, Financial Status Report; see also the Veteran's April 1992 statement.  The Board finds that these statements, which are contemporaneous to the time of the Veteran's retirement, far outweigh the Veteran's more recent self-serving statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board does not in any way wish to downplay the significance of the Veteran's service-connected disability, and acknowledges that he has substantially decreased pulmonary function that causes exertional dyspnea and lack of stamina.  See, e.g., the September 2009 statement from L.C.P., D.C.  The Board finds, however, that the symptomatology associated with the respiratory disability is appropriately compensated via the 60 percent rating which has been assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1  specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, while in no way diminishing the obvious impact that the respiratory disability has on the Veteran's industrial capacity, this is already taken into consideration in the assigned rating. 

Finally, the Board notes that referral to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) in TDIU claims only applies to those TDIU claims that do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  In this case, as 38 C.F.R. § 4.16 (a) is applicable to the Veteran's service-connected disability for consideration of a TDIU, 38 C.F.R. § 4.16 (b) does not have to be addressed by the Board.  

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  Contrary to the assertions of the Veteran's representative, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 

ORDER

Entitlement to a TDIU is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


